Fitzsimons, Ch. J.
The plaintiff a physician, rendered professional services to defendant’s wife and minor son; at the time of the rendition of such services defendant and his wife were living apart; upon the trial it was claimed by defendant that his wife had deserted him and compelled him to leave her home. The testimony of defendant’s wife showed that defendant had abandoned her, leaving her no means for support and that he failed toi supply the necessaries of life; certainly it was the duty of defendant to furnish his wife and minor children with all necessary food, clothing, medical services, home and other essentials of life.
This duty continued until death, or the law absolved him. The law would free him from the performance 'of this obligation in case his wife, without sufficient cause left him.
If he left her she had a right to bind his credit for all necessaries supplied her for her own’ use and the use of their minor children. Therefore, in this action if plaintiff succeeded in establishing the fact that the defendant had abandoned his wife and failed to furnish her with necessaries 'which as before stated included doctor’s services he had a right to recover from defendant the value of such services.
Hpon the question of the abandonment of his wife by the de^ fendant there was considerable conflict of testimony, but we think that the- jury were justified in finding that the defendant was at fault, that he, and not his wife, was the wrongdoer, and that he had abandoned her and failed to provide her with any means.
*442Having so found, of course, plaintiff was entitled to the value of the services rendered defendant’s wife and minor son.
Finding no error, the judgment must be affirmed, with costs.
O’Dwyeb, J., concurs.
Judgment .affirmed, with costs.